Graham, Judge,
delivered the opinion of the court:
The facts are fully set out in the findings. Plaintiffs claim that the Government contracted to purchase certain quantities of arsenal jute canvas padding at a certain price per yard. Plaintiffs had previously ordered this material to be manufactured in Scotland, but at the time it had not arrived in the United States. At the time of the alleged contract it was not known how much of this material would arrive in the United States, nor when or where it would arrive, nor in what condition it would be after arrival. Portions of it after arrival in the United States were jmrchased by the United States Government on a written order in each instance. The Government refused to take and receive other portions, including, some that did not arrive until after the armistice. Plaintiffs claimed to have suffered a loss by reason of this refusal of the Government to take and pay for it.
The only question is, Was there a contract?
The findings clearly show that the representative did not enter into any agreement to purchase and refused at the time of the alleged purchase and thereafter to issue orders for supplying goods as claimed. No contract has been shown which obligated the Government to pay.
The petition should be dismissed, and it is so ordered.
Hay, Judge; Downey, Judge; Booth, Judge; and Campbell, Chief Justice, concur.